FILE COPY




                                   No. 07-15-00214-CR


Christian Aurelio Urrutia                    §     From the 47th District Court
 Appellant                                           of Randall County
                                             §
v.                                                 September 10, 2015
                                             §
The State of Texas                                 Opinion by Chief Justice Quinn
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated September 10, 2015, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo